t c summary opinion united_states tax_court laura ann flood petitioner v commissioner of internal revenue respondent docket no 10645-02s filed date laura ann flood petitioner pro_se rebecca s duewer and paul r zamolo for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued a letter 3193-c notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that the two notices of federal_tax_lien filed against petitioner would not be released or withdrawn this court must decide whether petitioner is entitled to amend her tax_return and whether respondent improperly considered petitioner’s sec_401 plan as a means of satisfying her tax_liabilities some of the facts in this case have been stipulated and are so found petitioner resided in alameda california at the time she filed her petition during taxable_year petitioner a legal secretary was married to joseph f beharrysingh mr beharrysingh with the concurrence of petitioner and for family reasons mr beharrysingh filed an individual_income_tax_return with the filing_status of married filing separate for taxable_year sometime thereafter petitioner and mr beharrysingh divorced on date petitioner filed an individual_income_tax_return for dated with the filing_status of married filing separate and reported a total_tax of dollar_figure less federal withholding of dollar_figure for an amount owed of dollar_figure petitioner offered into evidence an unsigned and undated form 1040x amended u s individual_income_tax_return changing her filing_status and that of mr beharrysingh from married_filing_separately to married_filing_jointly for the year and showing tax due of dollar_figure the form 1040x bears an internal_revenue_service fresno california date stamp of date petitioner also offered a form_8009 we need more information to process your amended_return issued by respondent two boxes were checked on that form box which requested that the amended_return be signed by both spouses and box which discussed the full payment of tax requirement for a subsequently filed joint_return which in petitioner’s case called for a payment of dollar_figure in date respondent issued two form sec_668 notice_of_federal_tax_lien to petitioner one was for taxable years and the other was for taxable_year on date petitioner submitted a request for a hearing which was held on date petitioner raises only two issues as a result of her hearing petitioner contends that she should be entitled to amend her individual_income_tax_return and that her sec_401 plan was improperly considered as a means of satisfying her outstanding tax_liabilities we first address the amended_return question sec_6013 allows a joint_return to be filed after separate returns have been filed if for the taxable_year for which separate returns were filed a joint_return could have been filed under sec_6013 a joint_return may not be filed subsequent to filing separate returns after the expiration of years from the last date prescribed by law for filing the return for such taxable_year the 3-year period of limitations for filing a joint_return under sec_6013 for the taxable_year expired on date furthermore sec_6013 provided that no election could be made unless there is paid in full at or before the time of the filing of the joint_return the amount shown as tax upon such joint_return the taxpayer bill of right sec_2 publaw_104_168 110_stat_1459 amended sec_6013 by repealing the requirement that the tax shown on the subsequently filed joint_return be paid in full at or before the filing of the joint_return what is critical here is that this amendment was made effective for taxable years beginning after date sec_6013 sec_1_6013-2 income_tax regs thus the law governing taxable years before date requires full payment of the tax shown on a subsequently filed joint_return petitioner offered no evidence other than her own testimony that she complied with the form_8009 request to submit a form 1040x signed by both spouses petitioner testified that she believed she signed the form 1040x and mailed it to respondent she did not say her husband signed the form the hearing examiner searched the internal_revenue_service computer records for mr beharrysingh and petitioner and found no record of an amended_return being filed with respect to the form_8009 petitioner admitted that she could not pay this new amount of dollar_figure in full before the amended_return could be considered thus petitioner admits she did not comply with the requirements set forth in the form_8009 instead petitioner claimed that sec_6013 had been amended effective date to allow taxpayers to amend from separate returns to joint without paying outstanding taxes due first petitioner is very articulate but she is wrong about the effective date as stated the amendment of sec_6013 which removed the payment requirement was effective for taxable years beginning after date the amending legislation was prospective in application not retroactive and thus is inapplicable here the taxable_year in issue is a taxable_year that obviously precedes the effective date of the amendment any subsequently filed joint_return for taxable_year would have to have been accompanied by full payment of any_tax due as shown on that return even if petitioner had been able to establish that she submitted a signed form 1040x within the prescribed statutory period she admitted she could not have made the payment of tax required in order to file such a form unfortunately for petitioner we conclude that petitioner did not amend her tax_return under the requirements of sec_6013 as in effect for the taxable_year in question we now turn to the sec_401 plan question petitioner contends that respondent improperly considered the use of petitioner’s sec_401 plan as a means to satisfy petitioner’s outstanding tax_liability we do not view this as improper respondent was required to take into account petitioner’s assets including the retirement_plan reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
